Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 and 30-36 in the reply filed on 08/16/2022 is acknowledged.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7, 30-34 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Shen (US 2014/0296077).
Regarding claim 1, Shen discloses a coil for a magnet (para [0002], [0023], [0027}: Embodiments are generally related to the field of Superconductors, Superconducting magnets...Superconducting coll windings), comprising: a superconductor comprising a Bi2Sr2CaiCu208+gamma (Bi-2212) high temperature superconductor (HTS) filament (para [0022}: Bi-2212 round wire); the superconductor being wound to form a coil (para [0023]; claim 8, 13); and, a reinforcement winding being wound with the superconductor (para [0027]; claim 6, 8: winding Superconducting wires 110a-f around a high-strength alloy wire 120).
Regarding claim 2, Shen discloses the coil of claim 1, wherein the reinforcement winding is made of a material that has a modulus of elasticity >/=100 GPa, a tensile strength above 0.5 GPa (para [0040}), is chemically inert with respect to the Bi-2212 (para [0024]: a passivation oxide layer 115a on the alloy wire's surface. Additionally a second non-reactive oxide layer 115b is applied by solution based approaches), and retains these properties after a heat treatment to 890C (para [0025]: high-strength alloy wire 120 maintain good mechanical properties after a heat treatment and that the high-strength alloy wire 120 be chemically compatible with Bi 2212, or other such wire, so that the conductivity of Superconducting wires 110a-110f can be maintained; para [0043}: The heat treatment cycle reaches a temperature of at least 890 degrees Celsius).
Regarding claim 3, Shen discloses the coil of claim 1, wherein the reinforcement winding comprises at least one selected from the group consisting of Al203 and Inconel X750 (para [0038]: any high-strength alloy that is compatible with Ag-Bi-2212 can be used such as alloys in the Inconel! X-750 series). 
Regarding claim 4, Shen discloses the coil of claim 1, wherein the reinforcement winding is at least one selected from the group consisting of a wire, a tape, a fabric, and an outer layer encasing the superconducting filament (para [0027}; claim 8: a high-strength alloy wire 120).
Regarding claim 5, Shen discloses the coil of claim 1, wherein the superconductor filament is encased in a protective conducting sheath (Fig 2; para [0022], [0036]-[0038]}: Ag-sheathed Bi-2212).
Regarding claim 6, Shen discloses the coil of claim 5, wherein the protective conducting layer comprises Ag (Fig 2; para (0022), [0036]-[0038}: Ag-sheathed Bi-2212).
Regarding claim 7, Shen discloses the coil of claim 1, wherein the superconductor is circular or rectangular in cross section (para [0022}: Bi-2212 round wire).
Regarding claim 30, Shen discloses a magnet comprising a coil (para [0002], [0023], [0027]: Embodiments are generally related to the field of Superconductors, Superconducting magnets...Superconducting coil windings...Fabrication of Bi-2212 Superconducting magnets), the coil comprising a superconductor comprising a high temperature superconductor (HTS) filament (para [0022}: Bi-2212 round wire), the
superconductor being wound to form a coil (para [0023]; claim 8, 13), and a reinforcement winding, the reinforcement winding being wound with the superconductor (para [0027]; claim 6, 8: winding Superconducting wires 110a-f around a high-strength alloy wire 120).
Regarding claim 31, Shen discloses the magnet of claim 30, wherein the high temperature superconductor filament is Bi2Sr2Ca1 Cu208+gamma (Bi-2212) (para [0022]: Bi-2212 round wire).
Regarding claim 32, Shen discloses the magnet of claim 30, wherein the reinforcement winding is made of a material that has a modulus of elasticity >/=100 GPa, a tensile strength above 0.5 GPa (para [0040)), is chemically inert with respect to the Bi-2212 (para [0024}: a passivation oxide layer 115a on the alloy wire's surface. Additionally a second non-reactive oxide layer 115b is applied by solution based approaches), and retains these properties after a heat treatment to 890C (para [0025]: high-strength alloy wire 120 maintain good/mechanical properties after a heat treatment and that the high-strength alloy wire 120 be chemically compatible with Bi 2212, or other such wire, so that the conductivity of Superconducting wires 110a-110f can be maintained; para [0043]: The heat treatment cycle reaches a temperature of at least 890 degrees Celsius).
Regarding claim 33, Shen discloses the magnet of claim 30, wherein the reinforcement winding comprises at least one selected from the group consisting of Al2O3 and Inconel X750 (para [0038]: any high-strength alloy that is compatible with Ag-Bi-2212 can be used such as alloys in the Inconel X-750 series).
Regarding claim 34, Shen discloses the magnet of claim 30, wherein the reinforcement winding is at least one selected from the group consisting of a wire, a tape, a band, and an outer layer encasing the superconductor (para [0027]; Fig 1; claim 8: a high-strength alloy wire 120).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Schein (US 2011/0180357).
Shen teaches a product as described above in claim 1, but fails to teach that the superconductor is wound as orthocyclic.
	Schein, however, teaches a motor (para. 0002) wherein a coil is wound as orthocyclic for the purpose of providing a reliable motor having a high fill factor (para. 0040).
	Therefore, it would have been obvious to one of ordinary skill in the art to provide the coil of Shen wound as orthocyclic in order to provide a reliable motor having a high fill factor as taught by Schein.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Racz (US 2018/0067075).
Shen teaches a product as described above in claim 1, but fails to teach that the superconductor is wound as hexagonal pack.
Racz, however, teaches an electrical manufacture (abstract) wherein the wires are provided in a hexagonal pack for the purpose of providing a natural pack for round wires (para. 0058).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the wires of Shen provided in a hexagonal pack in order to provide a natural pack for round wires as taught by Racz.

Claim(s) 10, 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Hayashi (US 5312802).
Shen teaches a product as described above in claim 1, but fails to teach that the coil has a tensile strain no greater than 0.6%.
Hayashi, however, teaches a superconductor coil (abstract) wherein a superconductor coil was treated at 0.1% tensile strain for the purpose of providing degradation of less than 10% (col. 5, lines 10-40; col. 6, lines 20-40).
Therefore, it would have been obvious to one of ordinary skill in the art to provide the superconductor coil (wound superconductor) of Shen treated at 0.1% tensile strain in order to provide degradation of less than 10% as taught by Hayashi.

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Jarabak (US 5065496).
Regarding claim 11, Shen discloses the coil of claim 1, but does not specifically disclose the coil further comprising a coil mandrel, the superconductor, and the reinforcement winding being wound on the mandrel. 
However, Jarabak discloses a coil for a magnet and including a superconductor winding (abstract) the coil comprising a coil mandrel, the superconductor winding being wound on the mandrel (col 6, In 12-13: superconducting material wound around a winding mandrel 106).  
It would have been obvious to one of ordinary skill in the art to use the mandrel of Jarabak, for winding both the superconductor winding and the reinforcement, of Shen, to provide precise dimensional configuration of the formed coils (see Jarabak, col 6, In 38-44).

Claim(s) 12, 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shen in view of Bittner (US 2008/0022506).
Regarding claims 12 and 36, Shen discloses the coil of claim 1, but does not specifically disclose wherein the superconductor and reinforcement winding are embedded in epoxy. 
However, Bittner discloses a discloses a coil for a magnet and including a superconductor winding (abstract) wherein the superconductor winding is embedded in epoxy (para [0014], [0019]: a UV-curable epoxy resin since epoxy resins, due to their mechanical properties, are suitable for embedding the winding and for the coil insulation (isolation). 
It would have been obvious to one of ordinary skill in the art to use the epoxy of Bittner, for embedding both the superconductor winding and the reinforcement, of Shen, to provide insulation and isolation of the winding with a material that provides suitable mechanical properties (see Bittner, para [0019]-[0020)).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL A WARTALOWICZ whose telephone number is (571)272-5957. The examiner can normally be reached Monday-Friday 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735